Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” or “B” 'and initialed DL (Import Specialist’s Initials) by Import Specialist D. Lefkowitz (Import Specialist’s Name) on the invoice covered by the above-entitled protest and assessed with duty at the rate of 35% ad valorem, as toys, and claimed to be dutiable at 13%% ad valorem under the provisions of Par. 353, as modified, or 19% ad valorem under the provisions of Par. 397, as modified, Tariff Act of 1930, consist of Treble-O-Gauge miniature railroad equipment which, on or before the date of importation, was not chiefly used for the amusement of children; that the merchandise marked “A” consists of locomotives and other equipment, having a scale of 85 to 1, in chief value of metal and having an electrical element as an essential feature; that the merchandise marked “B” consists of nonelectrical miniature railroad equipment, having a scale of 85 to 1, in chief value of metal.
IT IS FURTHER STIPULATED AND AGREED that the above-entitled protest be submitted on this stipulation, said protest being limited to the items marked “A” or “B” as aforesaid.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be as follows:
(1) The merchandise, represented by the invoice items marked “A” and initialed “DL”, is dutiable at 13% per centum ad valorem under the provisions in paragraph 353 of the Tariff Act of 1930, as modified, for articles, composed in chief value of metal, having an electrical element as 'an essential feature.
(2) The merchandise, represented by the invoice items marked “B” and initialed “DL”, is dutiable at 19 per centum ad valorem under the provisions of paragraph 397 of the Tariff Act of 1930, as modified, as manufactures in chief value of base metal, not specially provided for.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.